DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 66, 67 and 81 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 8/28/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  Claims 26 and 28, directed to species non-elected are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-10,12-15,18-20,23-28,31-37,40,43-45,47,50,55,57-58,60-62,66-67 and 73-85 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time the combination of 
-a metallic anchor affixed to the metallic base and the polymeric upper member; the metallic anchor being formed separately from the metallic base, assembled with the metallic base, and affixed to the metallic base before the metallic ice-contacting lower member is secured to the polymeric upper member; wherein the first lateral surface of the polymeric upper member and the first lateral surface of the metallic base are substantially flush with one another and the second lateral surface of the polymeric upper member and the second lateral surface of the metallic base are substantially flush with one another,
-a metallic anchor welded to the metallic base and bonded to the polymeric upper member; wherein the first lateral surface of the polymeric upper member and the first lateral surface of the metallic base are substantially flush with one another and the second lateral surface of the polymeric upper member and the second lateral surface of the metallic base are substantially flush with one another,
-an anchor affixed to the base and the upper member; the upper member comprising a first material, the base comprising a second material different from the first material, and the anchor comprising a third material different from the first material and the second material; wherein the first lateral surface of the upper member and the first lateral surface of the base are substantially flush with one another and the second lateral surface of the upper member and the second lateral surface of the base are substantially flush with one another, or
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535.  The examiner can normally be reached on Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618